Citation Nr: 9929773	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for a 
right hip disorder.

In May 1999, the veteran testified before the undersigned 
Board member at a video conference hearing conducted at the 
RO in Muskogee, Oklahoma.  During his testimony, the veteran 
raised an informal claim of entitlement to an increased 
evaluation his low back disorder.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  


FINDING OF FACT

The claim of entitlement to service connection for a right 
hip disorder is not plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
hip disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.   

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim of entitlement to service connection for 
a right hip disorder.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  Morton v. West, 12 Vet. App. 477 
(1999).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage, 10 Vet. App. at 495-97.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id. at 498.  

The veteran is service connected for lumbar degenerative 
changes with disc space thinning.

Service medical records reflect that in August 1963, the 
veteran complained of having pain in his right hip after 
lifting heavy weights during basic training.  At that time, 
the veteran was unable to recall any particular instance of 
trauma.  An X-ray of the right hip was found to have been 
normal.  When seen a few days later in August, the veteran 
had a right sciatic notch pain with paresthesias down the 
right leg.  There were no definite objective findings with 
the exception of some questionable sciatic notch tenderness.  
The veteran was given exercise and heat.  At the end of 
August, the veteran was diagnosed as having a chronic spasm 
of the right hip.  

In September 1963, the veteran was noted to have improved, 
however, he still had a right sciatic notch tenderness with 
radiation of pain down the right side of the right leg.  
There was no neuromuscular deficit or history of trauma 
present.  An X-ray of the pelvis and lumbosacral spine 
revealed old Scheuermann's disease with Schmorl nodule 
formation at L-1; otherwise, the examination was 
unremarkable.  Physical therapy was ordered.

In October 1963, the veteran continued to complain of hip and 
right leg pain.  During the examination, there was some right 
sacroiliac tenderness.  In January 1964, the  veteran related 
that he had recurrent pain in the right gluteal region, which 
had increased over the previous three weeks.  A neurological 
examination was negative except for an absent right ankle 
jerk.  An orthopedic consultation was conducted, but no 
treatment was found to be necessary.

In July 1964, the veteran was found to have a strained 
lumbosacral muscle while lifting.  

At an examination for separation, conducted in March 1965, 
the veteran's extremities were normal. 

Numerous private and VA treatment records, dating from 1968 
to 1999, reflect, in pertinent part, that in July 1968, no 
right hip disorder was identified on x-ray study conducted at 
Tinker Air Force base.  In May 1970, a VA X-ray of the right 
hip revealed minimal sclerosis along the acetabular border.  
However, no other bony or joint abnormalities were noted.  In 
September 1972, while the veteran complained to a private 
physician of having right hip and back pain for the previous 
nine years; a diagnosis with respect to the right hip was not 
entered.  The remainder of the medical reports primarily 
reflect that the veteran received treatment for his service-
connected low back disorder.  These records are devoid of any 
objective medical evidence of a current chronic right hip 
disorder.
 
During a May 1999 video conference hearing before the 
undersigned Board member at the RO in Muskogee, Oklahoma, the 
veteran testified that he had injured his right hip after he 
fell off a bunker on a bayonet assault course during active 
duty.  After the incident, he related that he was unable to 
straighten up or lift his right leg.  He related that from 
August 1963 to March 1964, he was placed on "limited duty" 
as a warehouseman.  The veteran testified that after service, 
he had worked at Tinker Air Force base for twenty nine years 
and, during that time, no concessions were made for him as a 
result of his right hip.  He indicated that during his 
employment at Tinker Air Force Base, he had undergone a 
couple of physical examinations, and that he had been seen on 
one occasion in 1968 for his right hip.  He reported that he 
had been assigned to a management position within four years 
of starting his employment at Tinker.  While the veteran's 
representative testified that the veteran's original in-
service injury included both his right hip and back and that 
both were service connected in a 1970 rating decision, a 
review of that rating decision reflects that service 
connection was awarded solely for low back sprain of 
coccygeal ligaments; hip pain was not included in the 
service-connected disorder.

While the Board recognizes that the veteran's contention that 
he has acquired a right hip disorder as a result of his 
active service the Board finds that a well grounded claim of 
entitlement to service connection has not been presented.  
While the veteran was seen on several occasions during 
service in 1963 and 1964 for right hip pain, a right hip 
disorder was not found during a May 1965 examination for 
separation.  Moreover, numerous post-service treatment 
records, dating from 1968 to 1999, are devoid of any 
competent evidence of a current chronic right hip disorder.  
In the absence of any current diagnosis the veteran's claim 
for service connection for a right hip disorder is not well 
grounded and must be denied.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Indeed, even if such disorder was 
currently shown, there is no competent medical evidence 
linking it to the appellant's active duty service.  Since the 
claim for service connection for a right hip disorder is not 
well grounded, the VA has no duty to assist the veteran in 
developing the record to support his claim, and the claim 
must be denied.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well-grounded' claim").

In reaching this decision the Board considered the assertion 
that the appellant currently has a right hip disorder as a 
result of falling off a bunker during active service.  
However, as a lay person untrained in the field of medical 
diagnostics the veteran is incompetent to offer an opinion 
which requires specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Neither the veteran's assertion nor his 
representative's arguments constitute competent medical or 
scientific evidence because there is no indication that 
either has the medical training, expertise, or diagnostic 
ability to competently link the veteran's inservice 
symptomatology with subsequently diagnosed conditions.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette. 


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim of entitlement to service connection for a right 
hip disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

